Citation Nr: 1047976	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-26 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to service connection for hearing loss in the 
left ear.

3.  Entitlement to service connection for neuropathy involving 
the cardiovascular system, to include as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 
1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
in pertinent part, denied service connection for bilateral 
hearing loss and neuropathy involving the cardiovascular system, 
to include as due to herbicide exposure.

The Board also notes that the December 2008 rating decision also 
denied entitlement to service connection for neuropathy of the 
bilateral lower extremities, lumbar/herniated disc disability, 
tinnitus, arthritis, and posttraumatic stress disorder.  The 
Veteran only perfected an appeal, via a VA Form 9, for the issues 
of entitlement to service connection for bilateral hearing loss 
and neuropathy involving the cardiovascular system, to include as 
due to herbicide exposure.

The issue of nonservice-connected pension has been raised by the 
record in a January 2009 informal claim, via a letter by the 
Veteran's representative, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over the claim and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The competent and probative medical evidence of record does 
not show that the Veteran currently has a hearing loss disability 
in the right ear that is related to his active service.   

3.  The competent and probative medical evidence of record 
clearly and unmistakably show that the Veteran's hearing loss in 
the left ear existed prior to service, and was not aggravated 
during service.  

4.  The competent and probative medical evidence of record does 
not show that the Veteran currently has a cardiovascular system 
disorder, to include as due to herbicide exposure, that is 
related to his active service.


CONCLUSIONS OF LAW

1.  Hearing loss in the right ear was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2010).

2.  Hearing loss in the left ear preexisted active service and 
was not aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 
3.159, 3.303, 3.306, 3.307, 3.309 (2010).  

3.  Neuropathy involving the cardiovascular system was not 
incurred in or aggravated by active service, nor is such a 
disability presumed to have been incurred as a result of exposure 
to herbicides during active service. 38 U.S.C.A. §§ 1110, 1113, 
1116, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by January 2008 and May 2008 letters.  In these 
letters, VA informed the Veteran that in order to substantiate a 
claim for service connection, the evidence needed to show he had 
a current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and the 
disease or injury in service, which was usually shown by medical 
records and medical opinions.  

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had to obtain 
any records held by any federal agency.  These letters also 
informed him that on his behalf, VA would make reasonable efforts 
to obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the RO told 
the Veteran that he could obtain private records himself and 
submit them to VA.

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of; 
and (5) effective date of the disability.  The Court held that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  In the present appeal, the 
January 2008 and May 2008 letters sent to the Veteran also 
included the type of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2010).  In connection with the current 
claims on appeal, VA has obtained the Veteran's service treatment 
records and private treatment records dated from November 2004 to 
October 2007.  Although an examination or an opinion was not 
obtained in connection with the Veteran's claims on appeal, the 
Board finds that VA was not under any obligation to provide an 
examination, as such is not necessary to make a decision on the 
claims.  Specifically, under the statute, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical evidence 
for VA to make a decision.  See 38 U.S.C.A. § 5103A(d).

In this case, there is no competent evidence that shows the 
Veteran has current disabilities of hearing loss in the right ear 
and of the cardiovascular system, or persistent or recurrent 
symptoms of hearing loss in the left ear.  The RO informed the 
Veteran in the January 2008 and May 2008 letters, that he would 
need evidence of a current disability and of a disorder that 
began in or was made worse during military service; however, the 
Veteran has not provided such evidence nor indicated where such 
evidence may be found.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims for entitlement to service connection 
for bilateral hearing loss and neuropathy involving the 
cardiovascular system, to include as due to herbicide exposure.  
The evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of the 
existence of any additional relevant evidence which was not 
obtained.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).


II.  Decision

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A § 1110.  Service connection for other organic diseases of 
the nervous system, to include neuropathy and sensorineural 
hearing loss, may be granted if manifests to a compensable degree 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).  Service connection may also be 
granted for any disease after service when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

A.  Hearing Loss

The Veteran contends in an August 2009 substantive appeal, via a 
VA Form 9, that he received a lot of trauma to his ears during 
active military service.  He asserts that service connection is 
warranted for hearing loss in his right and left ears.   

Entitlement to service connection for impaired hearing is subject 
to the requirements of 38 C.F.R. § 3.385, which provide:

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the [controlled speech discrimination] Maryland CNC 
Test are less than 94 percent.  This regulation defines hearing 
loss disability for VA compensation purposes.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold 
for normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss).

Review of the Veteran's service treatment records reflects no 
complaints, treatment, or diagnosis for hearing loss in the right 
ear; however, hearing loss in the left ear for VA purposes is 
noted.  In a March 1968 entrance examination report, the 
Veteran's auditory thresholds in the right ear ranged from -5 to 
25 decibels for all the frequencies.  The Veteran's auditory 
threshold for 4000 Hertz in the left ear was 60 decibels, and the 
remaining thresholds for the frequencies 500, 1000, 2000, and 
3,000 Hertz ranged from 0 to 20 decibels.  The Board notes the 
speech recognition score using the Maryland CNC test was 
unavailable.  Upon discharge from service, a November 1972 
separation examination report reveals the Veteran reported no 
abnormalities with regards to his ears, and was found to have 
unimpaired hearing (15/15) based on a whisper test.  Critically, 
although the Veteran complained of hearing difficulties in a July 
2006 private treatment record, his claims file is absent of any 
treatment records during the first post-service year or at any 
time since his discharge from service. 

	1.  Right Ear

The Board finds that there is a lack of competent and probative 
evidence that the Veteran has or ever had hearing loss in the 
right ear for VA purposes.  As noted above, a March 1968 entrance 
examination report does not show the Veteran's auditory 
thresholds in the right ear as meeting the criteria for impaired 
hearing pursuant to 38 C.F.R. § 3.385.  His highest auditory 
threshold was 25 decibels, thus the Veteran did not reach the 
legal criteria for a current disability of hearing loss in the 
right ear.  Although he complained of hearing difficulties in a 
July 2006 private treatment record, the Veteran has given no 
indication of post-service treatment for the claimed hearing loss 
in the right ear.  No audiometric testing result were included in 
the private treatment records.  Therefore, the evidence of record 
is void of any medical treatment or diagnosis for this claimed 
disorder.  

The Veteran was informed in the January 2008 VCAA letter that he 
must have evidence of a current disability for his claimed 
hearing disorder in the right ear.  He has not presented any such 
evidence nor has he provided any information as to where VA could 
obtain such evidence.  Since there is no competent medical 
evidence of any current "disability," service connection cannot 
be granted.  The Court has held that a condition or injury 
occurred in-service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See Chelte 
v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held that "[i]n 
the absence of proof of a present disability[,] there can be no 
valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001) (symptoms alone, without a finding of an underlying 
disorder, cannot be service connected).

The Board is aware of the Veteran's belief and does not doubt his 
sincerity that he has hearing loss in the right ear.  However, 
although the Veteran is competent to describe symptoms observable 
to a lay person, he is without the appropriate medical training 
and expertise to offer an opinion on a medical matter, including 
the diagnosis of the specific disability at issue, hearing loss 
in the right ear for VA purposes.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Furthermore, the 
question of causation, in this case, involves a complex medical 
issue that the Veteran is not competent to address.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).    

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim of entitlement 
to service connection for hearing loss in the right ear.  See 
Gilbert, 1 Vet. App. at 55.

	2.  Left Ear

A Veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions 
as are recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).

Applying the legal criteria above, the Board notes that a March 
1968 entrance examination report documented the Veteran's 
auditory threshold in the left ear for 4000 Hertz as 60 decibels, 
thus reaching the legal criteria for a hearing loss disability in 
the left ear.  Moreover his hearing in the left ear was marked as 
"defective," thus the disability was 'noted' upon entry to 
active duty and the presumption of soundness does not apply.  The 
Entrance examination report also shows that the Veteran was given 
an H-2 in his Physical Profile (PUHLES), reflecting that the 
condition of the hearing and ears may impose some limitation on 
classifications.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992).

A preexisting disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
evidence (obvious and manifest) that the increase in disability 
is due to the natural progress of the disability or disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a 
preexisting condition may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 
8 Vet. App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is an 
increase in severity during service); Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991).

Once the presumption of soundness at entry has been rebutted, 
aggravation may not be conceded unless the preexisting condition 
increased in severity during service, pursuant to 38 C.F.R. 
§ 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  In addition, 
the usual effects of medical and surgical treatment in service, 
provided to ameliorate a preexisting condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  Temporary or 
intermittent flare-ups during service of a preexisting injury or 
disease are not sufficient to be considered 'aggravation in 
service' unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993); citing Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

Here, the Board finds that there is a lack of clear and 
unmistakable evidence that the Veteran's preexisting hearing loss 
disability in the left ear was aggravated during service.  The 
November 1972 discharge examination shows that the clinical 
evaluation of the ears and drums were normal and hearing for the 
whispered voice was 15/15 in each ear.  Significantly, at the 
time of service separation, no pertinent diagnoses were noted.  
Again, the Veteran has neither identified or submitted any post 
service treatment records after told to do so in a January 2008 
VCAA letter.  Furthermore, the Veteran has not alleged that his 
hearing loss in the left ear is worse since discharge from 
service, despite his complaint of unspecified hearing 
difficulties in a July 2006 private treatment record.    

Based on evidence shown in the service treatment records, the 
Board finds there is no clear and unmistakable evidence of record 
showing that the Veteran's hearing loss in the left ear underwent 
a permanent increase during service.  While the entrance 
examination showed some decreased hearing in the left hearing, at 
the time of separation, there was no evidence of any increase in 
left ear hearing loss and there is no evidence of any increase in 
left ear hearing loss during active service.  Thus, service 
connection for hearing loss in the left ear is not warranted.

Although the Veteran is competent to describe symptoms observable 
to a lay person, he is without the appropriate medical training 
and expertise to offer an opinion on a medical matter, such as 
whether he had a pre-existing hearing loss that was aggravated by 
active service.  See Bostain, 11 Vet. App. at 127, citing 
Espiritu, 2 Vet. App. at 492.  

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim of entitlement 
to service connection for hearing loss in the left ear.  See 
Gilbert, 1 Vet. App. at 55.

B.  Neuropathy Involving the Cardiovascular System

The Veteran contends in an October 2007 personal statement that 
he served aboard the U.S.S. Horne from January 1970 to July 1970 
and from July 1971 to October 1971.  While docked at Hainan 
Island, he went ashore Vietnam at Da Nang to deliver supplies, 
wherein he was exposed to Agent Orange and Agent Blue.  In a 
January 2009 personal statement, the Veteran reiterated his 
contention of setting foot in Da Nang in February 1970 for about 
two hours to obtain supplies.  Furthermore, in a February 1970 
letter to his wife, the Veteran reports that his ship pulled into 
Da Nang.  He asserts that service connection is warranted for 
neuropathy involving the cardiovascular system, to include as due 
to herbicide exposure.  

A Veteran, who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and has 
a certain listed disability, shall be presumed to have been 
exposed during such service to an herbicide agent (Agent Orange), 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during service.  
38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164, 
166 (1999).

Effective August 31, 2010, where a Veteran was exposed to an 
herbicide agent during active military, naval, or air service in 
the Republic of Vietnam, the following diseases shall be service 
connected, even though there is no record of such disease during 
service:  chloracne, or any other acneform disease consistent 
with chloracne; type II diabetes (also known as Type II diabetes 
mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic 
heart disease, including, but not limited to, acute, subacute, 
and old myocardial infarction, atherosclerotic cardiovascular 
disease, including coronary artery disease (including coronary 
spasm) and coronary bypass surgery, and stable, unstable, and 
Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; 
Parkinson's disease; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(i.e., cancers of the lung, bronchus, larynx, or trachea); all 
chronic B-cell leukemias (including, but not limited to, hairy-
cell leukemia and chronic lymphocytic leukemia); or soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  [NOTE 
(3):  For purposes of this section, the term ischemic heart 
disease does not include hypertension or peripheral 
manifestations of arteriosclerosis such as peripheral vascular 
disease or stroke, or any other condition that does not qualify 
within the generally accepted medical definition of ischemic 
heart disease.]  The aforementioned diseases shall become 
manifest to a degree of 10 percent or more anytime after service, 
except that chloracne, acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall become manifest to a degree of 10 
percent or more within a year after the last date on which the 
Veteran was exposed to an herbicide agent during active military, 
naval, or air service.  For purposes of this section, the term, 
"herbicide agent" means a chemical or an herbicide used in 
support of the United States and Allied Military Operations in 
the Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307(a)(6)(ii) (2010).  Service in the Republic of 
Vietnam includes service in the waters offshore or service in 
other locations if the conditions of service include duty or 
visitation in the Republic of Vietnam.  38 U.S.C.A. § 501 (West 
2002); 38 C.F.R. §§ 3.307, 3.313 (2010).

At the outset, the Board notes that the above-described Agent 
Orange presumption applies only to Veterans whose service 
included on land duty or visitation in the Republic of Vietnam.  
Specifically, the Veteran asserts that he was on land in Da Nang, 
Vietnam, during which time he was exposed to herbicides.

The Board has carefully considered the Veteran's statements as to 
his exposure to herbicides during service; however, there is no 
objective evidence of record, and the Veteran has identified 
none, which would establish his exposure to herbicides.  In this 
regard, the National Personnel Records Center (NPRC) certified 
that the Veteran served aboard the U.S.S. Horne (DLG-30) during 
his military service.  It was also noted that the U.S.S. Horne 
was in the official waters of the Republic of Vietnam from 
February 2, 1970 to March 8, 1970; March 19, 1970 to April 12, 
1970; May 12, 1970 to June 15, 1970; July 16, 1971 to August 18, 
1971; September 3, 1971 to September 29, 1971; October 21, 1971 
to November 14, 1971; and from November 21, 1971 to November 27, 
1971.  According to the Veteran's DD Form 214, his military 
occupation specialty (MOS) was a storekeeper, and according to 
his military personnel records, his MOS while aboard the U.S.S. 
Horne from March 1970 to March 1972, was a seaman.  

In January 2008, the NPRC determined that while the Veteran 
served aboard the U.S.S. Horne, which was in the official waters 
in Vietnam, they were unable to determine whether or not the 
Veteran had in-country service in Vietnam.  Furthermore, although 
the Veteran contends, in two February 1970 letters to his wife 
and October 2007 and January 2009 personal statements, that he 
went ashore at Da Nang, there is no evidence of record showing 
that he ever left the ship while stationed in Vietnam.  The 
regulation requires the Veteran to have set foot within land 
borders of Vietnam for the presumptive service connection to 
attach, and a Veteran who never went ashore from ship on which he 
served in Vietnamese coastal waters was not entitled to the 
presumptive connection.  See Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008); see also VAOPGCPREC 27-97.  There is no objective 
evidence showing that the Veteran stepped foot on land in 
Vietnam.  Moreover, the claimed disability of cardiovascular 
neuropathy is not a disability for which service connection can 
be granted on a presumptive basis.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309.  Therefore, there is no basis to grant service 
connection for neuropathy involving the cardiovascular system, to 
include as due to herbicide exposure on a presumptive basis.  

The record also presents no basis to grant service connection for 
neuropathy involving the cardiovascular system, on a direct 
basis.  Review of the Veteran's service treatment records 
reflects no complaints, treatment, or diagnosis for a chronic 
heart/cardiovascular disorder.  Upon discharge from service, in a 
November 1972 separation examination report, the Veteran reported 
no abnormalities with regards to his cardiovascular system.  

Critically, although the Veteran complained of shortness of 
breath in a July 2006 private treatment record, the remaining 
post service private treatment records dated from November 2004 
to October 2007 reflect no treatment or diagnosis for a 
cardiovascular system disorder.  In a March 2007 record, the 
Veteran's S1 and S2 were noted as audible in all areas of the 
cardiovascular system.  In a May 2007 record, the Veteran denied 
any external chest pain and the physician documented that the 
Veteran had normal heart sounds and no gallops or edema.  Most 
recently in an October 2007 record, the Veteran underwent a 
private electroencephalogram (EEG) test, which revealed no local 
or generalized abnormality.  

The Board acknowledges that the Veteran has a current diagnosis 
of idiopathic polyneuropathy, as noted in a July 2006 private 
treatment record.  However, this disorder is contemplated under 
the claim for entitlement to service connection for neuropathy of 
the bilateral lower extremities, which as stated above, was 
denied in a December 2008 rating decision and was not perfected 
on appeal in an August 2009 substantive appeal, via a VA Form 9. 

Here, the Board finds that there is a lack of competent and 
probative medical evidence that the Veteran has or ever had a 
cardiovascular system disability.  As noted above, March 2007 and 
May 2007 private treatment records do not show the Veteran has an 
abnormal cardiovascular system.  Although he complained of 
shortness of breath in a July 2006 private treatment record, the 
Veteran has given no indication of post service treatment for the 
claimed cardiovascular system disorder.  Therefore, the evidence 
of record is void of any medical treatment or diagnosis for this 
claimed disorder.

The Veteran was informed in the May 2008 VCAA letter that he must 
have evidence of a current disability for his claimed neuropathy, 
involving the cardiovascular system, disorder.  He has not 
presented any such evidence nor has he provided any information 
as to where VA could obtain such evidence.  Since there is no 
competent medical evidence of any current "disability," service 
connection cannot be granted.  See Chelt, 10 Vet. App. at 268; 
Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44; see 
Sanchez-Benitez, 259 F.3d at 1356.

The Board is aware of the Veteran's belief and does not doubt his 
sincerity that he has neuropathy involving the cardiovascular 
system.  However, although the Veteran is competent to describe 
symptoms observable to a lay person, he is without the 
appropriate medical training and expertise to offer an opinion on 
a medical matter.  See Bostain, 11 Vet. App. at 124, citing 
Espiritu, 2 Vet. App. at 492.  See also Routen, 10 Vet. App. at 
186.  Furthermore, the question of causation, in this case, 
involves a complex medical issue that the Veteran is not 
competent to address.  Jandreau, 492 F.3d at 1372.      

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim of entitlement 
to service connection for neuropathy involving the cardiovascular 
system, to include as due to herbicide exposure.  See Gilbert, 1 
Vet. App. at 55.

(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hearing loss in the right 
ear is denied.

Entitlement to service connection for hearing loss in the left 
ear is denied.

Entitlement to service connection for neuropathy involving the 
cardiovascular system, to include as due to herbicide exposure, 
is denied.


____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


